Title: To Thomas Jefferson from Richard Claiborne, 13 June 1787
From: Claiborne, Richard
To: Jefferson, Thomas



Dear Sir
London No. 14 King St. Cheapside 13. June 87.

I went this morning to a Book-binder to purchase the notes of Your Excellency on the State of Virginia, but was informed by the Gentleman, that the Book was not published, as it was waiting for a map which was to be prefixed to it, and I am to call in the course of a fortnight or 3 weeks.
I have taken the liberty to avail myself of the early part of this interval to mention a circumstance which occured to me some time since, that I hope your Excellency will now be able to obviate. A Gentleman who made an offer to purchase Lands of me, that lie in the State of Virginia, was detered because he could neither see the lines of the County, or the river on which they were situated, mentioned in the Map. He purchased “Jefferson’s” for the purpose of inspecting it, and tho I told him that that was composed long before the new Counties, Viz. Monongalia, Harrison &c. &c. &c. were made, and that the author did not go so interiorly into the Country as to examine the smaller branches of the Rivers, he would not be satisfied. The County and River which I particularly allude  to is Harrison and Hughs’s. All the rest however, I hope to see deliniated, as I am interested in and on many of them, even to those in Kentuckie. I hope your Excellency will pardon the liberty I have taken, as it is a matter which concerns me much, as the Gentleman has still an inclination towards the purchase, and I have reason to believe that it will take place as soon as things can be properly pointed out. As far back as Jany. last, I wrote Colo. Blackden, to make application to your Excellency on this subject, and whether he did or did not, I never got information.
I am with the sincerest re[spect] Yr. Excellency’s Most obedient Humble Servant,

R. Claiborne


I hope your Excellency will excuse my Rasures.

